Citation Nr: 0201241	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  96-14 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for osteoporosis of the left foot, claimed as due to 
VA treatment in August 1994.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969 and from September 1976 to September 1980.

This appeal arose from a January 1996 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida which denied the veteran's claim of 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for osteoporosis of the left foot.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 1997 and August 1998 for additional 
evidentiary development.  


FINDING OF FACT

The medical evidence of record does not demonstrate that 
osteoporosis of the veteran's left foot was the result of VA 
treatment rendered in August 1994.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for osteoporosis of the left foot, based upon VA treatment, 
have not been met.  38 U.S.C.A. § 1151 (West 1991 & West 
Supp. 2001); 38 C.F.R. § 3.358 (1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for osteoporosis of the left 
foot, which he claims is due to VA treatment (more 
specifically, lack of treatment) received in August 1994.  He 
has stated that he sought treatment at the VA Indianapolis 
emergency room after he had fallen from a ladder, incurring 
an injury to the left foot.  He contends that the VA 
physician misdiagnosed his condition as a severe sprain, 
missing the fracture of the os calcis.  As a result of this 
misdiagnosis, he alleges that he was treated incorrectly and 
subsequently developed osteoporosis.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual Background

According to a December 2, 1994 VA outpatient treatment 
report, the veteran had suffered an injury to the left foot 
16 weeks before on August 10, 1994, when he had fallen off a 
stepladder.  He fell approximately 10 to 12 feet, landing on 
his left foot.  After reviewing x-rays, the treating 
physician at the Indianapolis VA Medical Center had informed 
him that he had suffered a severe sprain.  He stated that he 
was told that he could weight-bear if he could stand the 
pain; however, the pain was severe and the foot was swollen, 
so he relied upon crutches for 14 weeks.  At the time of the 
December 1994 outpatient visit, the veteran had moderate pain 
and considerable swelling of the hindfoot and foot.  There 
was definite tenderness over the os calcis.  An x-ray showed 
moderate osteoporosis of the arch with a healed fracture of 
the os calcis.  

On February 2, 1995, the VA outpatient notes indicated that 
the swelling of the veteran's left hindfoot was much less 
prominent; there was also less pain and he was able to bear 
weight freely on the left leg. On March 16, he was ambulating 
quite well with a cane.   

The veteran testified at a personal hearing at the RO in 
September 1996.  He stated that he had been working on the 
roof when a ladder gave way and he fell.  He said that he had 
jumped off the ladder before it hit the ground, injuring his 
left foot.  He went to the Indianapolis VA Medical Center's 
emergency room on August 4, 1994.  Although x-rays were 
taken, the fracture was not seen and a severe sprain was 
diagnosed.  He was treated with an ACE bandage and was given 
crutches.  Ten days later another x-ray was obtained, but 
again the fracture was not identified.  Subsequently, a 
physician at the Bay Pines VA Medical Center in Florida 
identified the fracture.

The veteran was seen at the VA outpatient clinic on February 
18, 1998.  It was commented that he had fractured his ankle 
in a fall which was missed in Indianapolis; however, he 
wisely took the advice of the emergency room physician and 
had not born weight on the left foot.  When he was seen on 
December 2, 1994, the fracture had already healed.  The 
physician indicated that the treatment of a fracture of the 
os calcis remains controversial.  Conservative management is 
considered the treatment of choice for the majority of such 
fractures.  According to the physician, patients are left 
with some deformity of the hindfoot and a limp.  They also 
develop over the course of time a varying degree of 
degenerative arthrosis of the subastragalar joint and, in 
some cases, some subfibular abutment.

In response to an August 1998 Board remand, the veteran was 
afforded a VA examination in September 1998.  The record was 
reviewed by the examiner.  The veteran complained of chronic 
pain in the left foot and ankle as well as swelling.  He 
entered the examination room using a cane and had a 
significant limp, favoring the left lower extremity.  The 
physical examination found minimal swelling of the left 
ankle, which the veteran stated would worsen over the day.  
An x-ray revealed normal ankles bilaterally, although they 
showed a healed comminuted compression fracture to the 
calcaneus extending along the central, medial and lateral 
margins of the calcaneus.  The diagnosis was degenerative 
joint disease of the first metatarsophalangeal joint.  The 
examiner noted that a nondisplaced fracture, such as the 
veteran's, requires no special treatment; rather, 
conservative management was the usual treatment.  The 
examiner then commented that "...it is certainly unlikely that 
there was any mistreatment in the handling of this 
fracture."

The veteran sought treatment from VA on an outpatient basis 
between November 2000 and April 2001.  An August 2000 x-ray 
showed generalized osteoporosis of the left foot.  He also 
had degenerative joint disease of the intertarsal, 
tarsometatarsal and first metatarsophalangeal joints of the 
toes.

Relevant Law and Regulations

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000).  

The controlling statute in this case, 38 U.S.C.A. § 1151, was 
amended, effective for claims filed on or after October 1, 
1997.  The purpose of the amendment was, in effect, to 
nullify the United States Supreme Court's decision in Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L.Ed. 2d 462 
(1994) which held that no showing of negligence is necessary 
for recovery under section 1151.  

The veteran's claim under 38 U.S.C.A. § 1151 was filed in 
April 1995.  Under the jurisprudence of the United States 
Court of Appeals for Veterans Claims (the Court), when a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).
The Board will accordingly use the pre-October 1, 1997 
version of section 1151, since it is obviously more favorable 
to the veteran in that negligence on the part of VA need not 
be established in order for him to prevail.  Rather, under 
the former version of section 1151, the veteran would need 
only to show that he has additional disability which is the 
result of VA hospitalization, medical or surgical treatment.
 
In Brown v. Gardner, the United States Supreme Court held 
that VA's interpretation of 38 U.S.C. 1151 as encompassing 
only additional disability resulting from VA negligence or 
from accidents during treatment was unduly narrow.  The 
Supreme Court found that the statutory language of 38 
U.S.C.A. 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. 

However, the Supreme Court further held that not every 
"additional disability" was compensable. The validity of the 
remainder of 38 C.F.R. 3.358 was not questioned. 

 	"We do not, of course, intend to cast any doubt on the 
regulations insofar as they exclude coverage for incidents of 
a disease's or injury's natural progression, occurring after 
the date of treatment .... VA's action is not the cause of 
the disability in those situations."  Brown v. Gardner, 115 
S.Ct. 552, 556 n.3.

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A.§ 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
further cautions that that not every additional disability is 
compensable.

Under 38 C.F.R. 3.358(c)(3) (1996), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim of compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358 (1996).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2000). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the February 1996 Statement of the Case (SOC) 
and the September 1996, March 1998 and April 2001 
Supplemental Statements of the Case (SSOCs) which were issued 
during the pendency of this appeal, the veteran and his 
representative were provided notice of the information, 
medical evidence or lay evidence necessary to substantiate 
the claim on appeal.  The SOC also informed the veteran of 
the pertinent law and regulations, as well as his due process 
rights.  He has been given ample opportunity to present 
evidence and argument in support of his claim, to include the 
presentation of testimony at a personal hearing at the RO.  
Moreover, the veteran and his representative were sent 
correspondence in July 2001 which informed them of the 
changes made to the law by the enactment of the VCAA.  They 
were informed of what evidence had been relied upon by the RO 
in making their decision and informed the veteran and his 
representative of the types of evidence that would assist in 
establishing his claim.  There is no indication that there 
are any additional records which currently exist and which 
have not been obtained.

The Board further observes that this case was remanded twice, 
in December 1997 and in August 1998, so that additional 
development could be accomplished.   This was done.  It 
appears that all existing evidence which is pertinent to this 
claim has been obtained, and the veteran does not contend 
otherwise.  The veteran has been accorded ample opportunity 
to present evidence and argument, including testifying 
At a personal hearing at the RO in September 1996.

In sum, as discussed in detail above, the Board has reviewed 
the evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed in full.  Therefore, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim.

Discussion

The veteran contends that VA medical treatment received in 
August 1994 resulted in the development of osteoporosis of 
the left foot.  Although he concedes that he injured his foot 
in a fall before seeking medical care from VA, he has stated, 
in substance, that VA health care providers failed to 
properly diagnose the os calcis fracture and that that 
misdiagnosis lead to the worsening of his foot condition and 
the subsequent development of osteoporosis.  

As discussed in detail above, in order to establish 
entitlement to benefits under the pre-October 1997 version of 
38 U.S.C.A. § 1151, which is applicable to this case under 
the Court's holding in Karnas, two elements must be 
demonstrated: (1) additional disability (2) which is the 
result of VA treatment.  The Board has thus carefully 
reviewed the evidence of record in order to determine if any 
additional disability exists and if that additional 
disability was the result of VA medical treatment.  For 
reasons explained below, the Board has determined that 
additional disability indeed exists, in the form of the 
claimed osteoporosis.  The Board has further concluded, for 
reasons explained below, that such additional disability is 
not a result of VA treatment, including the alleged tardy 
diagnosis of the fracture.

The evidence of record indicates that the veteran was treated 
by VA on August 10 and 24, 1994.  On neither occasion was the 
later-identified fracture of the os calcis found.  Rather, a 
severe sprain was diagnosed.  He was treated conservatively 
[i.e. he was given crutches and was advised not to bear 
weight on the left lower extremity].  The veteran took this 
medical advice and did not bear weight on the left ankle for 
14 weeks.  When he was seen in December 1994, the fracture 
was identified, evidently for the first time; by that time, 
it had healed.  The veteran developed generalized 
osteoporosis.  It is clear from outpatient treatment records 
that this disability currently causes pain and altered gait.

The objective evidence of record thus indicates that the 
veteran does suffer from an additional disability, namely 
generalized osteoporosis.  However, the second question, 
whether this additional disability is the result of VA 
treatment, remains to be answered.  After a review of the 
evidence of record, the Board finds that such additional 
disability is not the result of the VA treatment that the 
veteran received.  In essence, the medical evidence indicates 
that osteoporosis was an expected consequence of the 
veteran's fall and foot injury and that medical treatment 
would have prevented or lessened its occurrence.  In other 
words, the medical evidence demonstrates that the additional 
disability stems from the foot injury, not treatment at the 
VAMC, and it is therefore not causally related to such VA 
medical surgical treatment and was merely coincidental with 
the VA treatment.  See 38 C.F.R. § 3.358 (1996).  

Medical evidence of record supportive of the Board's 
conclusion includes the report of a VA physician in February 
1998.  The VA physician noted that conservative management is 
considered to be the treatment of choice for a fracture of 
the os calcis.  Significantly, the physician stated that 
patients who suffer this type of fracture almost invariably 
develop some deformity of the hindfoot and a limp.  

The veteran was examined by a VA physician in September 1998, 
in response to the Board's August 1998 remand.  The examiner 
stated that a nondisplaced fracture of the os calcis, which 
was what the veteran suffered, requires no special treatment.  
It was then commented that it was unlikely that there was any 
mistreatment in the handling of this fracture.  

The medical evidence of record thus indicates that, even if 
the fracture had been identified in August 1994, the 
treatment would have been the same; that is, it would have 
been handled conservatively.  The medical evidence, in 
particular the comment of the examiner in February 1998, 
further indicates that the veteran's injury in a fall, and 
not lack of treatment therefor, resulted in his current 
disability.  According to the medical evidence of record, the 
development of generalized osteoporosis of the left foot is 
the continuance or natural progress of the injury he suffered 
and is unrelated to VA treatment; compensation under 
38 U.S.C.A. § 1151 is thus precluded.  See also 38 C.F.R. 
§ 3.358(c)(3).

The veteran has testified as to his belief that VA's failure 
to find the fracture in August 1994 caused the onset of 
osteoporosis in the left foot.  However, although it is clear 
that a fracture was not identified on initial evaluation of 
the injury, the medical evidence stands for the proposition 
that this was of no practical consequence.  Two physicians 
have stated that treatment for the undiagnosed nondisplaced 
fracture would have been exactly the same as the conservative 
treatment ordered for the severe sprain which was diagnosed.  
These opinions are uncontroverted by other medical evidence.  

The only support for the veteran's contentions is contained 
in his own statements and testimony.  However, it is well 
established that lay persons such as the veteran are not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.359 (2001).  While the veteran 
is competent to testify as to his symptoms, he cannot provide 
competent evidence concerning medical matters, such as 
causality.  Although he was afforded ample opportunity to 
secure medical evidence which supported his position, none 
was submitted.  

The Board has no reason to doubt the veteran's belief that 
the treatment he received at VA resulted in the onset of his 
left foot osteoporosis.  However, as discussed immediately 
above he is not competent to render such opinions, and the 
medical evidence of record simply does not support his 
contention.  Rather, the clinical evidence and the opinions 
of record suggest that the conservative treatment afforded 
the veteran was the treatment of choice for either a severe 
sprain or a nondisplaced fracture and that it was unavoidable 
that the veteran's type of injury would result in disability.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
osteoporosis of the left foot is not warranted.


ORDER

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for osteoporosis of the left foot due to 
VA treatment is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

